internal_revenue_service index no number release date cc ebeo br1 - plr-120053-98 employer plan trust trustee dear this is in reply to your letter dated date and subsequent correspondence on behalf of the above employer requesting a ruling on the federal tax consequences of employer’s deferred_compensation plan the plan and related trust under sec_457 of the internal_revenue_code as amended by the small_business job protection act of employer is represented to be an eligible_employer within the meaning of sec_457 of the code the plan which is offered to a select group of management or highly compensated employees is intended to be an eligible_deferred_compensation_plan to which sec_457 applies under the plan an employee participant may elect to defer compensation that would otherwise have been received for services to the employer until retirement death or separation_from_service with the employer or until the occurrence of an unforeseeable_emergency in addition the employer may make matching_contributions under the plan the election to defer compensation must be made prior to the month for which the compensation is earned the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant’s last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations set out in sec_457 of the code a participant or his beneficiary may elect the manner in which his deferred amounts will be distributed subsequent to the participant’s separation_from_service and prior to the date benefits would commence under the plan the participant may make one election which shall be irrevocable to determine when benefits will be distributed or to change a previous election made prior to separation_from_service the plan provides for payment of benefits in a lump sum or over a period not to exceed ten years the manner and time of benefit payout must meet the distribution_requirements of sec_457 and sec_401 of the code if the participant or his beneficiary fails to make a timely election concerning distribution of the deferred amounts benefits shall be paid at the time and in the manner prescribed by the plan the plan provides that all amounts of compensation deferred under the plan all employer contributions all property and rights purchased with such amounts and all income attributable to such amounts property or rights will remain until made available to the participant or other beneficiary solely the property and rights of the employer subject only to the claims of the employer’s general creditors a participant’s rights to benefit payments under the plan are not subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment by creditors of the participant or the participant’s beneficiary the employer established the trust to set_aside funds for the purpose of assisting it in providing benefits under the plan the trust conforms to the model trust contained in revproc_92_64 including the order in which sections of the model trust language appear the trust does not contain any language that is inconsistent with or conflicts with the language of the model trust agreement under the plan and the trust the interest of the participants and beneficiaries in the trust estate are no greater than the interest of any general unsecured creditor of employer sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors under the terms of the trust assets will be placed in trust to be used to provide deferred_compensation benefits to the participants however the trustee has the obligation to hold the trust assets and income for the benefit of employer’s general creditors in the event of employer’s insolvency the trust further provides that an employee receives no beneficial_ownership in or preferred claim on the trust assets therefore although the assets are held in trust in the event of employer’s insolvency they are fully within reach of employer’s general creditors as are any other assets of employer sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as a severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of a participant’s property due to casualty or other similar extraordinary an unforeseeable circumstances arising as a result of events beyond the control of the participant sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor provided i that the creation of the trust does not cause the plan to be other than unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and ii that the provision in the trust requiring use of the trust assets to satisfy the claims of employer’s general creditors in the event of employer’s insolvency is enforceable by the general creditors of employer under federal and state law and based on the information submitted and representations made we conclude as follows the plan is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 the trust will be classified as a_trust under sec_301_7701-4 of the procedure and administration regulations because the principal and income of the trust may be applied in discharge of legal obligations of the grantor employer will be treated as the owner of the entire trust under sec_677 of the code and sec_1_677_a_-1 of the regulations under sec_671 employer must include all of the income deductions and credits against tax of the trust in computing its own taxable_income and credits neither the creation nor maintenance of the plan and the trust nor the contribution of assets to the trust will result in a transfer of property to any participant or beneficiary for purposes of sec_83 of the code or sec_1_83-3 of the regulations amounts of compensation deferred under the plan including any income attributable to the deferred_compensation will be includible in gross_income in the taxable_year or years in which such amounts are actually paid or otherwise made available to such participant or beneficiary within the meaning of code sec_457 this ruling is contingent upon the adoption of the modifications to the plan and trust contained in your subsequent submission of date no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to deferrals made after the date this ruling is issued if the plan or trust are significantly modified this ruling will not necessarily remain applicable this ruling is directed only to the employer and its employees sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
